El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Andrés Pol Serrano trató de obtener una orden de la corte mientras estaba pendiente la apelación de sn adversario en el caso que antecede. La corte se negó a intervenir, por el motivo de que la apelación del referido adversario babía pri-vado a la corte de jurisdicción.
Al igual que la parte apelante, dudamos que en cada caso la apelación impida un injunction en el mismo pleito para prevenir nuevos abusos. Sin embargo, en este caso estamos convencidos de que la tentativa de la parte demandante se encaminaba a obtener un injunction por los mismos actos que cobijó la sentencia de la corte de distrito.

Debe confirmarse la sentencia recurrida.